DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Reasons for Allowance following Applicant’s filed Request for Continued Examination on 01/18/2021.
Allowable Subject Matter
Claims 1-10, 13-19, and 21 are presently amended. Claims 22-24 are newly added. Claims 1-10, 12-19, and 21-24 recite eligible patent subject matter and are now allowed over the prior art as explained further below in the reasons for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  
With regards to 35 U.S.C. § 101 (subject matter eligibility), the claims recite patent eligible subject matter according to the relevant authorities, including the Mayo/Alice test from Mayo Collaborative Services v. Prometheus Laboratories, Inc. [132 S. Ct. 1289] and Alice Corp. Pty. Ltd. V. CLS Bank Int’l. [134 S. Ct. 2347] and 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”1) with its elements and factors taken from the Court of Appeals for the Federal Circuit (CAFC) decisions applying the Mayo/Alice test and listed in MPEP §§ 2106.05(a-h), further clarified in the October 2019 Update (“2019 Update”2). 
Step 1, Claims 1-9, 21, and 22-24 are directed to a method, which falls under one of the four statutory classes, namely a process. Claims 10 and 12-19 are directed toward a “power system,” which falls under one of the four statutory classes, namely a machine, because it is claimed as a “concrete thing, consisting of parts, or of certain devices and combination of devices” [see MPEP § 2106.03(I), citing Digitech (citation omitted)]. 
Regards Step 2A, prong 1, the claims no longer recite an abstract idea subsequent Applicant’s amendments entered 01/18/2021. The 2019 PEG enumerates three categories of abstract ideas, none of which describe the presently claimed matter. Formerly, Examiner rejected the combined order of claims as reciting the abstract idea of “removing [a] fist data from [a] model to generate an updated model” when the “cost corresponding to resources required to acquire the first data is greater than a benefit corresponding to an improvement in . . . accuracy or confidence of predictions” while assessing the “health profile[s] of [an] industrial asset” [see Final Rejection, filed 07/01/2019, Page 9]. Examiner formerly categorized this abstract idea as a certain method of organizing human activity such as hedging and mitigating risk. Summarily, the Patent Trial and Appeal Board agreed, noting the claims recite a “method of generating a model to assess an industrial asset using data and determining actions based on the model” akin to certain methods of organizing human activities employing “mathematical algorithms” for information generation using general computing components [see Patent Board Decision (“Board”) affirming Examiner, filed 12/14/2020, Pages 7-8]. However, Applicant has since amended its claim language to recite more than a mere abstract idea. 
more than a mathematical decision-making process to allow, e.g., a “power system . . . to operate efficiently and/or to reduce the probability or impact of a failure” [Specification, ¶0025] by concretely and particularly implementing the mathematical result derived; the claims no longer stop at “generating instruction to perform one or more actions associated with [an] industrial asset,” but proceed on to “ . . . performing the one or more actions to maintain the industrial asset by implementing operations or physical changes to the industrial asset or to an interrelated system of the industrial asset” [Claim 1, with materially same elements in Claim 22]. Claim 10 claims a physical system outright that implements the method steps of Claims 1 and 22, or a “power system, comprising: a plurality of industrial assets operationally connected to transfer power within the power system . . . [and] a maintenance system . . . configured to [implement maintenance steps].” 
Such physically transformative actions executed with particularity to not rise to the level of an abstract idea, therefore reciting patent eligible subject matter and stopping the analytical process. However, even should the claims be construed to be abstract, under Step 2A, prong 2 and Step 2B, the claims both successfully integrate any alleged abstract idea into a practical application that simultaneously amount to significantly more than said, alleged abstract idea because they now recite the converse of what they did not recite before. Prior to the Board’s review, the claims recited a preponderance of likeness to the ineligible subject matter of Electric Power Group, LLC v. Alstom, S.A.: “collecting information, analyzing it, and displaying certain results of the collection and analysis” [830 F.3d 1350, 1353-54 (Fed. Cir. 2016); relied upon by the Board at 8; see also MPEP § 2106.04(a)(2)(III)(A)].
eligible subject matter as specified in that same case, or “components or methods, such as measurement devices or techniques, that generate new data” [see MPEP § 2106.05(a)(II); citing Electric Power Group at 1355] because the claims are now “performing the one or more actions to maintain the industrial asset by implementing operations or physical changes to the industrial asset” [Claim 1, with like material element recited in Claim 22]. Claim 10 further adds a clear and particular “physical object or substance” [see MPEP § 2106.05(c)] by reciting a “power system” with “industrial assets operationally connected to transfer power” and embedded “maintenance system” executing steps akin to those in Claims 1 and 22. 
For the sum of reasons articulate above, Claims 1-10, 12-19, and 21-24 recite patent eligible subject matter and overcome the previous 35 USC § 101 rejection filed in the Final Office Action on 07/01/2019.
With regards to 35 U.S.C. §§ 102 (anticipation) and 103 (obviousness), Examiner conducted an updated, thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and EAST Search History). Notably, Examiner considered the Board’s Opinion and additional search of the available prior art, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP § 2131] to make a 35 USC § 102 rejection. Further, Examiner considered the individual elements of the recited claims taught across the prior art cited below, but did not find it obvious to combine such disclosures [MPEP § 2142] to make a 35 USC § 103 rejection. 
In particular, Examiner considered the Board’s remarks and Applicant’s 

	adding the second data to the model responsive to identifying a pattern in 	the second data; and 
	responsive to the addition of the second data to the model and responsive 	to determining that a cost corresponding to resources required to acquire the first 	data is greater than a benefit corresponding to an improvement in at least one of 	accuracy or confidence of predictions associated with the model comprising the 	first data, removing the first data from the model to generate an updated model.
[recited in presently amended Claims 1, 10, 22].

Examiner had previously relied upon U.S. Patent 7,478,071 B2 (“Kadambe”) to teach these claimed limitations, but the Board found Kadambe failed to teach the portion above because Kadambe does “specifically disclos[e] that the ‘second data’ is added to the model and subsequently that the first data is removed in the specific manner and sequence in the cited claim limitation” [Board, at 11]. Examiner conducted subsequent search of patent and non-patent literature for at least this element, but finds it lacking in the prior art. 
	Thus, Examiner determined the currently pending claims novel and non-obvious given the current search and consideration of the available prior art. Amendment to the claims and further search in reaction to such amendment may yield the claims anticipated or obvious in future prosecution, determined at that time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Knox whose telephone number is (303)297-4275.  The examiner can normally be reached on Monday-Friday, 6-3pm [MST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYLER W KNOX/           Primary Patent Examiner, Art Unit 3624                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1Published in the Federal Register, Vol. 84, NO. 4 on January 7, 2019 and by the USPTO at: <https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>.
        2Published by the USPTO at: <https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf>.